Citation Nr: 0733068	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbosacral strain.

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1959 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, declined to reopen the veteran's 
claim for service connection for low back strain.

The Board remanded the matter in June 2007 to schedule the 
veteran for a Board hearing at the RO.  In August 2007, the 
veteran advised the RO in writing that he would not be able 
to attend the hearing.

The issue of service connection for low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a July 1981 decision, the RO denied service connection 
for low back strain.  The veteran did not appeal the decision 
within one year of being notified.

2.  Since the July 1981 RO decision, a November 2002 MRI 
report from a private physician has been submitted.  This new 
evidence raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1981 decision that denied service 
connection for low back strain is final.  38 U.S.C.A. § 4005 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. § 3.104 (2007), 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the RO's July 1981 
determination is new and material, and raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated July 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the service connection claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Although the RO 
has not notified the veteran of the process by which initial 
disability ratings and effective dates are established, that 
part of the RO's duty is addressed in the remand portion of 
the decision.  Further, it is necessary for the RO to attempt 
to obtain additional records which have also been identified 
in the remand below.

As to the new and material claim, the United States Court of 
Appeals for Veterans Claims specifically addressed VA's duty 
to notify and assist in such cases.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board finds, however, that there 
is no need to discuss the impact of the Kent decision as the 
matter of reopening this issue for de novo review is resolved 
in the veteran's favor in the decision below.

The RO denied service connection for a back disability 
characterized as low back strain in July 1981 because no 
current disability was shown.  The veteran was informed of 
that decision, and he did not file a timely appeal.  The June 
1981 decision denying service connection for a back 
disability is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 
20.1103. 

In July 2002, the veteran sought to reopen his claim of 
service connection for back disability.  To reopen the claim, 
the veteran must submit new and material evidence. See 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received since the July 1981 rating 
decision includes a November 2002 MRI report from a private 
physician indicating that the veteran has a current low back 
disability.  

The Board finds that this evidence is new and material as 
there was no previous diagnosis of a low back disability in 
the record.  As the evidence bears directly on matters not 
previously of record and raises a reasonable possibility of 
substantiating his claim for service connection, the 
veteran's claim for service connection for lumbosacral strain 
is reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
lumbosacral strain is granted.


REMAND

VA's duty to assist the veteran includes obtaining relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  In his 
October 2002 Notice of Disagreement (NOD), the veteran stated 
that he received treatment for his back problems during the 
previous two years at VAMC (Veterans Administration Medical 
Center) in Lake City, Florida.  However, these records are 
not included in the claims file, and there is no indication 
that the RO attempted to obtain them.  As a result, efforts 
should be made to obtain these records and any available 
treatment records since that time to the present pertinent to 
the veteran's lumbosacral strain claim.

The veteran has asserted that his low back problems are 
related to his strenuous duty assignments during service.  
The veteran's DD-214 shows that he received a Senior 
Parachutist Badge and German Bronze Airborne Wings which 
reflects rigorous physical activity.  

After the above development is completed, the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any low back disorder.  Service medical records 
(SMRs) indicate that the veteran complained of low back pain 
in June 1977 and was diagnosed with muscular strain.  In 
January 1978, the veteran complained of low back pain, and 
examination revealed mechanical destruction of the lumbar 
spine with left sciatica and left tight hamstring.  SMRs also 
show that the veteran was treated for acute low back pain in 
October 1980.  

Finally, the RO has not provided the veteran notice regarding 
disability dates and effective dates as required in Dingess 
v. Nicholson, 19. Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) notice to the veteran to 
provide any evidence in his possession 
that pertains to his claim.  

2.  Obtain the veteran's VAMC Lake City 
treatment records dated from 2000 to 
present.  The request for records and 
the response should be clearly 
documented in the claims file.

3.  After the above has been 
accomplished, schedule the veteran for a 
VA examination to determine the nature 
and etiology of any low back disability.  
The claims folder should be reviewed 
prior to the examination, and the 
examiner should indicate in the report 
that this has been done.  All required 
tests and studies should be completed as 
appropriate.  

For each low back disability identified, 
the examiner should indicate whether it 
is as least as likely as not (i.e., is 
there at least a 50 percent probability) 
related to the veteran's active service.  
The examiner should reconcile any opinion 
with the service medical records 
reflecting treatment for low back pain 
and the May 1981 VA examination report.  
A rationale for any opinion expressed 
should be offered.

5.  Following the above-requested 
development, the RO should re-adjudicate 
this claim taking into consideration the 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


